Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 2, 2019, April 27, 2020, and April 19, 2021 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference “CL” in Fig. 2 and 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 15, and 17 are objected to because of the following informalities: the second “object” in line 2 of claim 4, in line 2 of claim 15, and in line 2 of claim 17 should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claim 1, the specification and figures do not disclose the limitation “a distance between two neighbouring intersections, along the grid lines of the adapted grid following the surface curvature of the 3D-object, being equal to a respective corresponding distance between a respective two neighbouring intersections of the flat 2D-grid before the adapting”. The specification does not disclose how the distance between two neighbouring intersections are equal before and after adapting the grid to a curved surface without considering distortion, only that it is (see para. 0059). 
Therefore, this limitation cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the limitation and the prior art due to the 112a issue as explained above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation “a distance between two neighbouring intersections, along the grid lines of the adapted grid following the surface curvature of the 3D-object, being equal to a respective corresponding distance between a respective two neighbouring intersections of the flat 2D-grid before the adapting” is indefinite. It is unclear if the two neighbouring intersections of the adapted grid are the same two neighbouring intersections of the flat 2D-grid or not. For the purpose of advancing prosecution, the examiner assumes the two neighbouring intersections of the adapted grid are the same two neighbouring intersections of the flat 2D-grid, based on the applicant’s specification (see para. 0059). 
For claim 4, it is unclear what is a “current pose” of the 3D physical object. For the purpose of advancing prosecution, the examiner assumes the current pose is the current location of the object. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hausotte et al. (US 20140241511 A1), from IDS, in view of Ryan et al. (US 20180168740 A1, published June 21, 2018), from IDS, hereinafter referred to as Hausotte and Ryan, respectively.
Regarding claim 1, Hausotte teaches a method, comprising: 
acquiring a dataset created via an imaging modality, the dataset describing a 3D-shape of a 3D-object (see Abstract – “…acquiring the relief data of the surface…”; see para. 0029 – “The volume image data and/or slice image data and/or projection image data can be acquired using an arbitrary imaging system (for example a computed tomography system) to acquire the inside of a three-dimensional body.”; see claim 3 – “…generating at least a portion of said relief data from at least one of volume image data of the examination subject, slice image data of the examination subject, and projection image data of the examination subject.”); 
adapting, in dependence on the 3D-shape of the 3D-object, a flat 2D-grid of intersecting grid lines to follow a surface curvature of the 3D-object to create an adapted grid (Fig. 5; see para. 0059 – “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 [of the body 1 of a patient] such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”), 
a distance between two neighbouring intersections, along the grid lines of the adapted grid following the surface curvature of the 3D-object, being equal to a respective corresponding distance between a respective two neighbouring intersections of the flat 2D-grid before the adapting (the examiner does not evaluate this limitation due to the 112a issue as explained above); and 
outputting the adapted grid for display over at least one of the 3D-object and a virtual model of the 3D-object (Fig. 5; see col. 2, para. 0012 – “The measurement information marking can advantageously be a raster, grid or lattice that is formed from the points and/or the lines that (for example) are displayed on the surface by means of colored beams of light.”; see para. 0059 – “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”).
Hausotte teaches outputting the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, but does not explicitly teach displaying the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object.
Whereas, Ryan, in the same field of endeavor (see Abstract – “The present invention provides a mixed reality surgical navigation system to be worn by a user during a surgical procedure…”), teaches displaying the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object (Fig. 43; see para. 0136 – “FIG. 43 shows an exemplary embodiment of a MXUI [mixed reality user interface image] shown to the surgeon 4208 via the AR [augmented reality] headset 3600 during a knee replacement surgery with the knee exposed. A topographical map of the femoral condyles 4302 and tibial plateau 4304 can be generated by scanning with the depth sensor 3906 in the AR headset 3600…As surfaces are mapped, a virtual 3D mesh 4308 [adapted grid] of mapped areas may be projected onto the articular surfaces [3D object] to guide the surgeon 4208…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified outputting the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, as disclosed in Hausotte, by displaying the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, as disclosed in Ryan. One of ordinary skill in the art would have been motivated to make this modification in order to provide a visual confirmation of the quality of the surface registration, as taught in Ryan (see para. 0136). 
Furthermore, regarding claim 2, Hausotte further teaches wherein a segmentation operation is performed on the dataset to indicate parts of the dataset belonging to the 3D-object (Fig. 4; see para. 0055 – “The CT system 13 according to the invention enables that an acquisition of projection data PD or, respectively, image data BD of the body 1 can be directly assessed with a defined cognitive interest for the precise marking of defined points on the surface 6 of the body 1.”). 
Furthermore, regarding claim 3, Hausotte further teaches wherein the adapted grid is added to at least one of the dataset and the virtual model of the 3D-object (Fig. 5; see col. 2, para. 0012 – “The measurement information marking can advantageously be a raster, grid or lattice that is formed from the points and/or the lines that (for example) are displayed on the surface by means of colored beams of light.”).
Furthermore, regarding claim 4, Hausotte further teaches, 
wherein the 3D-object is a physical 3D-object (Fig. 4 and 5, where the physical 3D-object is the patient’s body 1), and 
a current pose of the physical 3D-object is automatically tracked via a tracking system (see para. 0015 – “The relief data represent a topographical profile of the surface of the examination subject…”; see para. 0018 – “The acquisition of the relief data and the calculation of the pre-distortion can also be repeated at defined time intervals (for example in the form of a real-time measurement) in order to continuously update the measurement information marking in the case of a living, moving body.”; see pg. 5, para. 0051 – “The relief data RF represent a topographical profile of the surface 6 of the body 1 and additionally describe their position relative to a surface 12 of the patient table 11.”), 
the dataset is registered with the current pose of the physical 3D-object tracked (see para. 0015 – “The relief data represent a topographical profile of the surface of the examination subject…”; see para. 0018 – “The acquisition of the relief data and the calculation of the pre-distortion can also be repeated at defined time intervals (for example in the form of a real-time measurement) in order to continuously update the measurement information marking in the case of a living, moving body.”; see pg. 5, para. 0051 – “The relief data RF represent a topographical profile of the surface 6 of the body 1 and additionally describe their position relative to a surface 12 of the patient table 11.”), and 
the adapted grid is displayed corresponding to the tracked current pose of the physical 3D-object (see para. 0015 – “The relief data represent a topographical profile of the surface of the examination subject…”; see para. 0018 – “The acquisition of the relief data and the calculation of the pre-distortion can also be repeated at defined time intervals (for example in the form of a real-time measurement) in order to continuously update the measurement information marking in the case of a living, moving body.”; see pg. 5, para. 0051 – “The relief data RF represent a topographical profile of the surface 6 of the body 1 and additionally describe their position relative to a surface 12 of the patient table 11.”).
Furthermore, regarding claim 5, Ryan further teaches wherein the method further comprises displaying the adapted grid, via an augmented reality device, to appear on or in front of a current position of the physical 3D-object, from a perspective of a user of the augmented reality device (Fig. 43; see para. 0136 – “FIG. 43 shows an exemplary embodiment of a MXUI [mixed reality user interface image] shown to the surgeon 4208 via the AR [augmented reality] headset 3600 (augmented reality device) during a knee replacement surgery with the knee exposed. A topographical map of the femoral condyles 4302 and tibial plateau 4304 can be generated by scanning with the depth sensor 3906 in the AR headset 3600…As surfaces are mapped, a virtual 3D mesh 4308 [adapted grid] of mapped areas may be projected onto the articular surfaces [3D object] to guide the surgeon 4208…”).
Furthermore, regarding claim 6, Hausotte further teaches wherein the method further comprises projecting the adapted grid onto the physical 3D-object or onto a surface covering the physical 3D-object via a laser projector (Fig 4 and 5, laser system 9 (laser projector) projecting measurement grid 5 (adapted grid) on body 1 of a patient (physical 3D-object); see para. 0059 – “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”).
Furthermore, regarding claim 7, Ryan further teaches wherein upon the physical 3D-object being covered, the method further comprises displaying a model of the physical 3D-object along with the adapted grid (see para. 0101 – “…the system 10 (e.g., via the AR headset 3600) scans the present skin envelope to establish its present contour and creates pre-operative 3D models available for user 106 to see on the display device 104. The preferred method is to project a grid or checkerboard pattern in infrared (“IR”) band that allows for determination of the skin envelope from the calculated warp/skew/scale of the known image.”). 
Furthermore, regarding claim 8, Hausotte further teaches wherein a user input adding virtual markings to at least one of the dataset, the adapted grid, and the virtual model of the 3D-object is automatically captured, and the virtual markings are output for display along with the adapted grid (Fig. 5; see para. 0050 – “…an operator at the terminal 43 can adjust parameters of the marking grid 5 (for example intervals between intersection points of the line raster or a presentation by means of points and/or lines) via a control window 39.”). 
Furthermore, regarding claim 9, Hausotte further teaches wherein the method further comprises adjusting a grid resolution defining a standard distance between to neighbouring grid line according to a corresponding user-given parameter value (Fig. 5; see para. 0050 – “…an operator at the terminal 43 can adjust parameters of the marking grid 5 (for example intervals between intersection points of the line raster [grid resolution] or a presentation by means of points and/or lines) via a control window 39.”).
Furthermore, regarding claim 10, Hausotte further teaches wherein the method further comprises displaying the grid lines in a part of the adapted grid, to indicate a region of interest of the 3D-object, covering the region of interest in a different colour than grid lines outside of the part of the adapted grid (see para. 0035 – “…a marking grid with blue light [adapted grid] can be blended onto the skin of a patient, and the contours of a kidney of the patient [region of interest] can be depicted as an overlay with green light.”). 
Furthermore, regarding claim 15, Ryan further teaches wherein the 3D-object is a physical 3D-object and wherein the method further comprises displaying the adapted grid, via an augmented reality device, to appear on or in front of the current position of the physical 3D-object, from a perspective of a user of the augmented reality device (Fig. 43; see para. 0136 – “FIG. 43 shows an exemplary embodiment of a MXUI [mixed reality user interface image] shown to the surgeon 4208 via the AR [augmented reality] headset 3600 (augmented reality device) during a knee replacement surgery with the knee exposed. A topographical map of the femoral condyles 4302 and tibial plateau 4304 can be generated by scanning with the depth sensor 3906 in the AR headset 3600…As surfaces are mapped, a virtual 3D mesh 4308 [adapted grid] of mapped areas may be projected onto the articular surfaces [3D object] to guide the surgeon 4208…”).
Furthermore, regarding claim 16, Hausotte teaches wherein the 3D-object is a physical 3D-object object and wherein the method further comprises projecting the adapted grid onto the physical 3D-object or onto a surface covering the physical 3D-object via a laser projector (Fig 4 and 5, laser system 9 (laser projector) projecting measurement grid 5 (adapted grid) on body 1 of a patient (physical 3D-object); see para. 0059 – “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”).
Furthermore, regarding claim 17, Ryan further teaches wherein the 3D-object is a physical 3D-object and wherein upon the physical 3D-object being covered, the method further comprises displaying a model of the 3D-object along with the adapted grid (see para. 0101 – “…the system 10 (e.g., via the AR headset 3600) scans the present skin envelope to establish its present contour and creates pre-operative 3D models available for user 106 to see on the display device 104. The preferred method is to project a grid or checkerboard pattern in infrared (“IR”) band that allows for determination of the skin envelope from the calculated warp/skew/scale of the known image.”).
The motivation for claims 5, 7, 15, and 17 was shown previously in claim 1.

Regarding claim 14, Hausotte teaches a system (Fig 4, a medical technology imaging system 13 with a projection device 2) comprising: 
means for acquiring a dataset created via an imaging modality, the dataset describing a 3D-shape of a 3D-object (Fig. 4; see Abstract – “…acquiring the relief data of the surface…”; see para. 0029 – “The volume image data and/or slice image data and/or projection image data can be acquired using an arbitrary imaging system (for example a computed tomography system) to acquire the inside of a three-dimensional body.”; see claim 3 – “…generating at least a portion of said relief data from at least one of volume image data of the examination subject, slice image data of the examination subject, and projection image data of the examination subject.”); 
means for adapting, in dependence on the 3D-shape of the 3D-object, a flat 2D-grid of intersecting grid lines to follow a surface curvature of the 3D-object to create an adapted grid (Fig. 5; see para. 0059 – “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 [of the body 1 of a patient] such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”), 
a distance between two neighbouring intersections, along the grid lines of the adapted grid following the surface curvature of the 3D-object, being equal to a respective corresponding distance between a respective two neighbouring intersections of the flat 2D-grid before the adapting (the examiner does not evaluate this limitation due to the 112a issue as explained above); and 
means for outputting the adapted grid of the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object (Fig. 5; see col. 2, para. 0012 – “The measurement information marking can advantageously be a raster, grid or lattice that is formed from the points and/or the lines that (for example) are displayed on the surface by means of colored beams of light.”; see para. 0059 – “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”).
Hausotte teaches means for outputting the adapted grid of the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, but does not explicitly teach means for displaying the adapted grid of the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object.
Whereas, Ryan, in the same field of endeavor (see Abstract – “The present invention provides a mixed reality surgical navigation system to be worn by a user during a surgical procedure…”), teaches means for displaying the adapted grid of the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object (Fig. 43; see para. 0136 – “FIG. 43 shows an exemplary embodiment of a MXUI [mixed reality user interface image] shown to the surgeon 4208 via the AR [augmented reality] headset 3600 during a knee replacement surgery with the knee exposed. A topographical map of the femoral condyles 4302 and tibial plateau 4304 can be generated by scanning with the depth sensor 3906 in the AR headset 3600…As surfaces are mapped, a virtual 3D mesh 4308 [adapted grid] of mapped areas may be projected onto the articular surfaces [3D object] to guide the surgeon 4208…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified means for outputting the adapted grid of the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, as disclosed in Hausotte, by having a means for displaying the adapted grid of the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, as disclosed in Ryan. One of ordinary skill in the art would have been motivated to make this modification in order to provide a visual confirmation of the quality of the surface registration, as taught in Ryan (see para. 0136). 

Regarding claim 18, Hausotte teaches a system (Fig 4, a medical technology imaging system 13 with a projection device 2), comprising: 
a memory storing a dataset created via an imaging modality, the dataset describing a 3D-shape of a 3D-object (Fig. 4; see Abstract – “…acquiring the relief data of the surface…”; see para. 0029 – “The volume image data and/or slice image data and/or projection image data can be acquired using an arbitrary imaging system (for example a computed tomography system) to acquire the inside of a three-dimensional body.”; see claim 3 – “…generating at least a portion of said relief data from at least one of volume image data of the examination subject, slice image data of the examination subject, and projection image data of the examination subject.”; see para. 0054 – “…data sets can be cached in the mass storage 47 [memory] and then be newly supplied to the processing chain via a data processing unit.”); and 
at least one processor (Fig. 4, control system 25 as a processor) to 
acquire the dataset from the memory (Fig. 4; see para. 0054 – “…data sets can be cached in the mass storage 47 [memory] and then be newly supplied to the processing chain via a data processing unit [processor].”), 
adapt, in dependence on the 3D-shape of the 3D-object, a flat 2D-grid of intersecting grid lines to follow a surface curvature of the 3D- object to create an adapted grid (Fig. 4 and 5; see para. 0059 – “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 [of the body 1 of a patient] such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”), 
a distance between two neighbouring intersections, along the grid lines of the adapted grid following the surface curvature of the 3D-object, being equal to a respective corresponding distance between a respective two neighbouring intersections of the flat 2D-grid before the adapting (the examiner does not evaluate this limitation due to the 112a issue as explained above), and 
output the adapted grid of the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object (Fig. 5; see col. 2, para. 0012 – “The measurement information marking can advantageously be a raster, grid or lattice that is formed from the points and/or the lines that (for example) are displayed on the surface by means of colored beams of light.”; see para. 0059 – “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”).
Hausotte teaches outputting the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, but does not explicitly teach displaying the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object.
Whereas, Ryan, in the same field of endeavor (see Abstract – “The present invention provides a mixed reality surgical navigation system to be worn by a user during a surgical procedure…”), teaches displaying the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object (Fig. 43; see para. 0136 – “FIG. 43 shows an exemplary embodiment of a MXUI [mixed reality user interface image] shown to the surgeon 4208 via the AR [augmented reality] headset 3600 during a knee replacement surgery with the knee exposed. A topographical map of the femoral condyles 4302 and tibial plateau 4304 can be generated by scanning with the depth sensor 3906 in the AR headset 3600…As surfaces are mapped, a virtual 3D mesh 4308 [adapted grid] of mapped areas may be projected onto the articular surfaces [3D object] to guide the surgeon 4208…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified outputting the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, as disclosed in Hausotte, by displaying the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, as disclosed in Ryan. One of ordinary skill in the art would have been motivated to make this modification in order to provide a visual confirmation of the quality of the surface registration, as taught in Ryan (see para. 0136). 

Regarding claim 19, Hausotte teaches a system (Fig 4, a medical technology imaging system 13 with a projection device 2) comprising: 
an imaging modality (Fig. 4, medical technology imaging system 13) to create a dataset, the dataset describing a 3D-shape of a 3D-object (Fig. 4; see Abstract – “…acquiring the relief data of the surface…”; see para. 0029 – “The volume image data and/or slice image data and/or projection image data can be acquired using an arbitrary imaging system (for example a computed tomography system) to acquire the inside of a three-dimensional body.”; see claim 3 – “…generating at least a portion of said relief data from at least one of volume image data of the examination subject, slice image data of the examination subject, and projection image data of the examination subject.”); and 
at least one processor (Fig. 4, control system 25 as a processor) to adapt, in dependence on the 3D-shape of the 3D-object, a flat 2D-grid of intersecting grid lines to follow a surface curvature of the 3D-object to create an adapted grid (Fig. 4 and 5; see para. 0059 – “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 [of the body 1 of a patient] such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”), 
a distance between two neighbouring intersections, along the grid lines of the adapted grid following the surface curvature of the 3D-object, being equal to a respective corresponding distance between a respective two neighbouring intersections of the flat 2D-grid before the adapting (the examiner does not evaluate this limitation due to the 112a issue as explained above); and 
output the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object (Fig. 5; see col. 2, para. 0012 – “The measurement information marking can advantageously be a raster, grid or lattice that is formed from the points and/or the lines that (for example) are displayed on the surface by means of colored beams of light.”; see para. 0059 – “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”). 
Hausotte teaches outputting the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, but does not explicitly teach a display to display the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object.
Whereas, Ryan, in the same field of endeavor (see Abstract – “The present invention provides a mixed reality surgical navigation system to be worn by a user during a surgical procedure…”), teaches a display to display the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object (Fig. 43; see para. 0136 – “FIG. 43 shows an exemplary embodiment of a MXUI [mixed reality user interface image] shown to the surgeon 4208 via the AR [augmented reality] headset 3600 during a knee replacement surgery with the knee exposed. A topographical map of the femoral condyles 4302 and tibial plateau 4304 can be generated by scanning with the depth sensor 3906 in the AR headset 3600…As surfaces are mapped, a virtual 3D mesh 4308 [adapted grid] of mapped areas may be projected onto the articular surfaces [3D object] to guide the surgeon 4208…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified outputting the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, as disclosed in Hausotte, by having a display to display the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, as disclosed in Ryan. One of ordinary skill in the art would have been motivated to make this modification in order to provide a visual confirmation of the quality of the surface registration, as taught in Ryan (see para. 0136). 
Furthermore, regarding claim 20, Ryan further teaches wherein the display includes at least one of AR-glasses and a display monitor (Fig. 43; see para. 0136 – “FIG. 43 shows an exemplary embodiment of a MXUI [mixed reality user interface image] shown to the surgeon 4208 via the AR [augmented reality] headset 3600 [AR-glasses] during a knee replacement surgery with the knee exposed. A topographical map of the femoral condyles 4302 and tibial plateau 4304 can be generated by scanning with the depth sensor 3906 in the AR headset 3600…”).
The motivation for claim 20 was shown previously in claim 19. 

	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hausotte in view of Ryan, as applied to claim 1 above, and in further view of Batra et al. (US 20190206100 A1, published July 4, 2019 with a priority date of January 4, 2018), hereinafter referred to as Batra. 
Regarding claim 11, Hausotte in view of Ryan teaches all of the elements disclosed in claim 1 above.
Hausotte in view of Ryan does not explicitly teach: 
displaying the adapted grid and displaying a handle point with the adapted grid, 
the handle point serving as a control element for a user to at least one of shift, rotate, and pivot the adapted grid displayed; 
automatically tracking a user interaction with the handle point displayed; and 
at least one of shifting, rotating and pivoting display of the adapted grid according to the tracked user interaction.
Whereas, Batra, in an analogous field of endeavor, teaches 
displaying the adapted grid and displaying a handle point with the adapted grid (Fig. 1, handles 108 (handle points) on mesh 104 (adapted grid); see col. 2, para. 0042 – “…handles (e.g., user-inserted handles) at vertices of the mesh operable to deform the mesh (e.g., a user may select and drag a handle to deform the mesh)…”), 
the handle point serving as a control element for a user to at least one of shift, rotate, and pivot the adapted grid displayed (see col. 2, para. 0042 – “…handles (e.g., user-inserted handles) at vertices of the mesh operable to deform the mesh (e.g., a user may select and drag a handle to deform the mesh)…”); 
automatically tracking a user interaction with the handle point displayed (Fig. 2; see para. 0082 – “…mesh deformation module 256 deforms a mesh into a deformed mesh with one or more handles on vertices of the mesh. For instance, a user may select a handle and drag the handle, thereby deforming the mesh (e.g., changing the shape and location of some triangles in the mesh).”); and 
at least one of shifting, rotating and pivoting display of the adapted grid according to the tracked user interaction (see para. 0082 – “…a user may select a handle and drag the handle, thereby deforming the mesh (e.g., changing the shape and location of some triangles in the mesh).”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Hausotte in view of Ryan, by including to the method displaying the adapted grid and displaying a handle point with the adapted grid, the handle point serving as a control element for a user to at least one of shift, rotate, and pivot the adapted grid displayed; automatically tracking a user interaction with the handle point displayed; and at least one of shifting, rotating and pivoting display of the adapted grid according to the tracked user interaction, as disclosed in Batra. One of ordinary skill in the art would have been motivated to make this modification in order to reconstruct an image based on the deformed mesh, as taught in Batra (see para. 0125). 

Regarding claim 12, Hausotte teaches a computer program product, storing program code including comprising instructions that, when the computer program is executed by a computer, cause the computer to carry out the method (Fig. 4; see para. 0048-0049 – “…only those elements or units of the control system 25 are shown that are relevant to an implementation of the individual steps [instructions] of the marking method according to the invention by means of the radiation device 8, 9. For this purpose, the control system 25 has a central control device 24 in a processor, and a scan protocol memory 41 [storage medium] connected with the control device 24 [computer].”) of claim 1, where: 
Regarding claim 1, Hausotte further teaches a method, comprising: 
acquiring a dataset created via an imaging modality, the dataset describing a 3D-shape of a 3D-object (see Abstract – “…acquiring the relief data of the surface…”; see para. 0029 – “The volume image data and/or slice image data and/or projection image data can be acquired using an arbitrary imaging system (for example a computed tomography system) to acquire the inside of a three-dimensional body.”; see claim 3 – “…generating at least a portion of said relief data from at least one of volume image data of the examination subject, slice image data of the examination subject, and projection image data of the examination subject.”); 
adapting, in dependence on the 3D-shape of the 3D-object, a flat 2D-grid of intersecting grid lines to follow a surface curvature of the 3D-object to create an adapted grid (Fig. 5; see para. 0059 – “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 [of the body 1 of a patient] such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”), 
a distance between two neighbouring intersections, along the grid lines of the adapted grid following the surface curvature of the 3D-object, being equal to a respective corresponding distance between a respective two neighbouring intersections of the flat 2D-grid before the adapting (the examiner does not evaluate this limitation due to the 112a issue as explained above); and 
outputting the adapted grid for display over at least one of the 3D-object and a virtual model of the 3D-object (Fig. 5; see col. 2, para. 0012 – “The measurement information marking can advantageously be a raster, grid or lattice that is formed from the points and/or the lines that (for example) are displayed on the surface by means of colored beams of light.”; see para. 0059 – “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”).
Hausotte teaches outputting the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, but does not explicitly teach displaying the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object.
Whereas, Ryan, in the same field of endeavor (see Abstract – “The present invention provides a mixed reality surgical navigation system to be worn by a user during a surgical procedure…”), teaches displaying the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object (Fig. 43; see para. 0136 – “FIG. 43 shows an exemplary embodiment of a MXUI [mixed reality user interface image] shown to the surgeon 4208 via the AR [augmented reality] headset 3600 during a knee replacement surgery with the knee exposed. A topographical map of the femoral condyles 4302 and tibial plateau 4304 can be generated by scanning with the depth sensor 3906 in the AR headset 3600…As surfaces are mapped, a virtual 3D mesh 4308 [adapted grid] of mapped areas may be projected onto the articular surfaces [3D object] to guide the surgeon 4208…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified outputting the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, as disclosed in Hausotte, by displaying the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, as disclosed in Ryan. One of ordinary skill in the art would have been motivated to make this modification in order to provide a visual confirmation of the quality of the surface registration, as taught in Ryan (see para. 0136). 
Hausotte in view of Ryan teaches a computer program product, storing program code including comprising instructions that, when the computer program is executed by a computer, cause the computer to carry out the method, but does not explicitly teach a non-transitory computer program product.
Whereas, Batra, in an analogous field of endeavor, teaches a non-transitory computer program product, storing program code including comprising instructions that, when the computer program is executed by a computer, cause the computer to carry out the method (see para. 0180 – ““Computer-readable storage media” refers to media, devices, or combinations thereof that enable persistent or non-transitory storage of information…The computer-readable storage media…implemented in a method or technology suitable for storage of information such as computer readable instructions…suitable to store the desired information and which may be accessed by a computer.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product, as disclosed in Hausotte in view of Ryan, by having the computer program product be non-transitory, as disclosed in Batra. One of ordinary skill in the art would have been motivated to make this modification in order for the computer-readable storage media to not include signals per se or signal bearing media, as taught in Batra (see para. 0180). 

Regarding claim 13, Hausotte teaches a computer-readable storage medium storing a computer program including comprising instructions that, when the computer program is executed by a computer (Fig. 4; see para. 0048-0049 – “…only those elements or units of the control system 25 are shown that are relevant to an implementation of the individual steps [instructions] of the marking method according to the invention by means of the radiation device 8, 9. For this purpose, the control system 25 has a central control device 24 in a processor, and a scan protocol memory 41 [storage medium] connected with the control device 24 [computer].”), cause the computer to carry out the method of claim 1, where: 
Regarding claim 1, Hausotte further teaches a method, comprising: 
acquiring a dataset created via an imaging modality, the dataset describing a 3D-shape of a 3D-object (see Abstract – “…acquiring the relief data of the surface…”; see para. 0029 – “The volume image data and/or slice image data and/or projection image data can be acquired using an arbitrary imaging system (for example a computed tomography system) to acquire the inside of a three-dimensional body.”; see claim 3 – “…generating at least a portion of said relief data from at least one of volume image data of the examination subject, slice image data of the examination subject, and projection image data of the examination subject.”); 
adapting, in dependence on the 3D-shape of the 3D-object, a flat 2D-grid of intersecting grid lines to follow a surface curvature of the 3D-object to create an adapted grid (Fig. 5; see para. 0059 – “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 [of the body 1 of a patient] such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”), 
a distance between two neighbouring intersections, along the grid lines of the adapted grid following the surface curvature of the 3D-object, being equal to a respective corresponding distance between a respective two neighbouring intersections of the flat 2D-grid before the adapting (the examiner does not evaluate this limitation due to the 112a issue as explained above); and 
outputting the adapted grid for display over at least one of the 3D-object and a virtual model of the 3D-object (Fig. 5; see col. 2, para. 0012 – “The measurement information marking can advantageously be a raster, grid or lattice that is formed from the points and/or the lines that (for example) are displayed on the surface by means of colored beams of light.”; see para. 0059 – “The shape of the marking grid 5 is thus adapted to the topography of the surface 6 such that predetermined measurement intervals are reliably reproduced or, respectively, marked by the operator.”).
Hausotte teaches outputting the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, but does not explicitly teach displaying the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object.
Whereas, Ryan, in the same field of endeavor (see Abstract – “The present invention provides a mixed reality surgical navigation system to be worn by a user during a surgical procedure…”), teaches displaying the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object (Fig. 43; see para. 0136 – “FIG. 43 shows an exemplary embodiment of a MXUI [mixed reality user interface image] shown to the surgeon 4208 via the AR [augmented reality] headset 3600 during a knee replacement surgery with the knee exposed. A topographical map of the femoral condyles 4302 and tibial plateau 4304 can be generated by scanning with the depth sensor 3906 in the AR headset 3600…As surfaces are mapped, a virtual 3D mesh 4308 [adapted grid] of mapped areas may be projected onto the articular surfaces [3D object] to guide the surgeon 4208…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified outputting the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, as disclosed in Hausotte, by displaying the adapted grid over at least one of the 3D-object and a virtual model of the 3D-object, as disclosed in Ryan. One of ordinary skill in the art would have been motivated to make this modification in order to provide a visual confirmation of the quality of the surface registration, as taught in Ryan (see para. 0136). 
	Hausotte in view of Ryan teaches a computer-readable storage medium storing a computer program including comprising instructions that, when the computer program is executed by a computer, but does not explicitly teach  a non-transitory computer-readable storage medium.
Whereas, Batra, in an analogous field of endeavor, teaches a non-transitory computer-readable storage medium storing a computer program including comprising instructions that, when the computer program is executed by a computer (see para. 0180 – ““Computer-readable storage media” refers to media, devices, or combinations thereof that enable persistent or non-transitory storage of information…The computer-readable storage media…implemented in a method or technology suitable for storage of information such as computer readable instructions…suitable to store the desired information and which may be accessed by a computer.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium, as disclosed in Hausotte in view of Ryan, by having the computer-readable storage medium be non-transitory, as disclosed in Batra. One of ordinary skill in the art would have been motivated to make this modification in order for the computer-readable storage media to not include signals per se or signal bearing media, as taught in Batra (see para. 0180).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nash et al. (US 20190038362 A1, published February 7, 2019 with a priority date of July 20, 2018) discloses a system that determines the position and orientation of the tracked object within a virtual 3D coordinate system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    


/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793